Per Curiam,
In general, the binding effect of a former adjudication depends upon the identity of the rights involved, not on the evidence or on the arguments presented: Myers v. Kingston Coal Co., 126 Pa. 582. Therefore it needs no argument to show that the admission of the offer of evidence recited in the third assignment of error would in no way have helped the plaintiff. No reason has been presented for holding that the decree of the common pleas in the equity suit, affirmed by the Supreme Court on appeal, is not conclusive in the present action that was not presented when the case was here upon appeal from refusal of judgment for want of a sufficient affidavit of defense, and further consideration has not led to a change of our views upon the' question. We held then, that the question of the validity of the mortgage must be regarded as res judicata ; there being no change in the facts pertinent to the question of res judicata, the learned judge below could not have done otherwise than enter judgment for the defendant on the point reserved. His opinion contains a concise and lucid statement of all that is necessary to a correct understanding of the point for decision, and all that need be said in vindication of the judgment.
Judgment affirmed.